Citation Nr: 1700793	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs RO in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1997 to February 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Regional Office (RO) of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction has been transferred to the St. Paul, Minnesota RACC.

The Board notes that in December 2016, the Veteran perfected an appeal of the issue of entitlement to an effective date earlier than November 5, 2013, for the grant of service connection for other specified trauma and stressor related disorder with adjustment disorder.  The claims file contains a VA Form 8 indicating that this issue was certified to the Board in January 2017.  However, as the Veteran's representative has not been given the opportunity to provide written argument in support of that appeal yet, it will not be addressed herein, but it will be the subject of a separate Board decision.


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to pursue the claim for entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran, in a December 2016 submission, wrote that he wanted to withdraw his claim for entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


